DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2021, has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10 and 13-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 10, there appears to be a conjunction missing before “total time” in the penultimate line, such that it is unclear how the total time recited in claim 10 is related to the claimed invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10, 13-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fowling.org (non-patent literature document cited in prior Office action, including main page of the cited website; hereinafter Fowling) in view of Bouchard et al. (US Patent No. 7,030,736, hereinafter Bouchard), Hanley (US Patent No. 2,346,428), and Perry et al. (US Patent Pub. 2016/0195369, hereinafter Perry).
Regarding claim 1, Fowling discloses a system for a pin game or pin game competitions comprising: a set of platforms (two regulation fowling lanes; pg. 1, “Required Fowling Equipment”) spaced apart to form a court (“The Field of Play” includes two fowling lanes spaced 32 feet apart); and two sets of pins (two sets of ten bowling pins), each of the two sets of pins for placement in a triangular array on each platform of the set of platforms (“arranged on each platform in the standard 10-pin bowling configuration”; “Field of Play”, lines 2-3). In the game of Fowling, teams attempt to knock down all of their opponent’s pins with a football. The first team to knock down all of their opponent’s pins wins the frame (see main page of Fowling.org, “What is Fowling?”, lines 14-16).
Fowling does not teach each pin configured with a radio frequency identification (RFID) tag, and the system including a set of conductive or magnetic disks, an RFID reader, a processor, 
With respect to the set of conductive or magnetic disks, in order to confirm accurate pin placement, Hanley teaches a pin game (Figs. 1-5) that includes a set of conductive disks (circular contacts 14 on bottom of pins 9, see Figs. 5-6; pg. 1, col. 2, lines 20-21) that complete circuit junctions in a triangular array (at contacts 7 on alley 1; pg. 1, col. 1, line 48-col. 2, line 20) to confirm the presence of a standing pin (of pins 9, by illumination of lamp 3, pg. 1, col. 1, lines 5-7 and 15-17; col. 2, lines 19-33 and 36-38) and when a pin (9) has been dislodged (pg. 1, col. 2, lines 33-35, by extinguishing lamp 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fowling by adding a set of conductive disks as taught by Hanley, one on the bottom of each pin, that complete circuit junctions as taught by Hanley in the triangular array, in order to confirm that the pins are correctly located on the pin position array for the start of the game (Hanley, pg. 1, col. 1, lines 13-17; col. 2, lines 22-38).
With respect to the RFID tags, RFID reader, and processor, in order to score and track pin position and placement during a pin game, Bouchard teaches a system (Figs. 1-2) in which each individual pin (62) is configured with an RFID tag (74; col. 7, lines 55-61), and the system includes an RFID reader (reader antennas 60 in pin deck 24, Figs. 2-3; col. 7, lines 44-48) in electrical communication with the RFID tags (74; col. 7, line 66-col. 8, line 18) and a processor (pin detect controller 78, Fig. 4; col. 8, lines 34-40, “microprocessor”) in electrical communication with the RFID reader (60, Fig. 4) and controlling the RFID reader (via reader 
With respect to the clock, in the art of target scoring and tracking systems, in order to time performance to provide measurable skills data for performance comparison, Perry teaches (Fig. 5; para. 0059, lines 1-9; para. 0072-0073) a system comprising a set of targets (target set 502 with three targets 510), a processor (control unit 520), and a clock (i.e., the part of the control unit 520 that “may track an amount of elapsed time”; para. 0072) controlled by the processor (520), wherein the processor (520) records a time from the clock that each target (510) is dislodged (para. 0072, lines 4-6, “how long it took between each hit”) and a total time required to knock down all of the targets (510) in the set of targets (502; para. 0072, line 5, “the total time it took to knock them down”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Fowling by adding a clock controlled by the processor and configuring the 
Regarding claim 4, the modified Fowling teaches the claimed invention substantially as claimed, as set forth above for claim 1. Perry further teaches (Fig. 5) a timing display (display 522; para. 0059, lines 8-9) of various match related times (para. 0071-0073; see para. 0073, lines 13-19, describing presentation of data, understood to include the time data discussed in para. 0072, “for various shooters … to compare the performance of shooters to other shooters under the same simulation”). If there is any doubt regarding the examiner’s interpretation of Perry as teaching “various match related times” shown on the timing display, the examiner notes that “various match related times” is information presented to a human user and is therefore considered to be nonfunctional descriptive material which falls into the category of printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship. When a product merely serves as a support for the printed matter, no functional relationship exists. See MPEP 2111.05. In this case, the product (i.e., the timing display) merely serves as a support for the printed matter (i.e., the various match related times). Therefore, no functional relationship exists, and the particular content of the printed matter (“various match related times”) is not given patentable weight. 
Regarding claim 5, the modified Fowling teaches the claimed invention substantially as claimed, as set forth above for claim 1. Bouchard further teaches (Fig. 4) the processor (78) is 
Regarding claim 6, the modified Fowling teaches the claimed invention substantially as claimed, as set forth above for claim 5. The modified Fowling does not teach the analyzed data is made available to Internet enabled devices via a network connection. However, Perry further teaches (Fig. 5) making analyzed data available to internet enabled devices (e.g., mobile computing device 530) via a network connection (para. 0060; para. 0071, lines 13-21). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Fowling by making the analyzed data available to internet enabled devices via a network connection, as taught by Perry, in order to conveniently communicate game results to users via their mobile computing devices.
Regarding claim 7, the modified Fowling teaches the claimed invention substantially as claimed, as set forth above for claim 1. Bouchard further teaches the analyzed data is available in real-time (pin detection signal 46 provided to lane control 34 as described at col. 6, line 65-col. 7, line 7, for automatic scoring of game “being played”, col. 6, lines 20-24, understood to be in real time).
Regarding claim 21, the modified Fowling teaches the claimed invention substantially as claimed, as set forth above for claim 1. Hanley further teaches (Figs. 1-5) a light indicator (lamps 3, Figs. 1-3) on the pin platform (1) to indicate that each of the pins (9) are set up and properly placed in the triangular array (Figs. 1 and 4) so that a game may be started (pg. 1, col. 1, lines 
Regarding claim 10, Fowling discloses a system for a pin game or pin game competitions comprising: a set of two platforms (two regulation fowling lanes; pg. 1, “Required Fowling Equipment”) spaced apart to form a court (“The Field of Play” includes two fowling lanes spaced 32 feet apart); two sets of pins (two sets of ten bowling pins), each of the two sets of pins for placement in a triangular array on each platform of the set of two platforms (“arranged on each platform in the standard 10-pin bowling configuration”; “Field of Play”, lines 2-3); and a pin position array (triangular pin position array on each lane, as shown in image on pg. 2) on a top surface of each of the set of two platforms, the pin position array collocated with the triangular array of pins on each of the two platforms. As noted above, in the game of Fowling, teams attempt to knock down all of their opponent’s pins with a football. The first team to knock down all of their opponent’s pins wins the frame (see main page of Fowling.org, “What is Fowling?”, lines 14-16).
Fowling does not teach each pin configured with a radio frequency identification (RFID) tag and a conductive or magnetic disk, the pin position array including a series of conductive pin placement pads, and the system including an RFID reader, a processor, a light indicator, and a 
With respect to the RFID tags, RFID reader, and processor, in order to score and track pin position and placement during a pin game, Bouchard teaches a system (Figs. 1-2) in which each individual pin (62) is configured with an RFID tag (74; col. 7, lines 55-61) and the system includes an RFID reader (reader antennas 60; col. 7, lines 44-48) associated with the pin platform (pin deck 24; col. 7, lines 46-48; col. 8, lines 1-3, Fig. 3) in electrical communication with the RFID tags (74; col. 7, line 66-col. 8, line 18) of the pins (62) placed on the platform (24), and a processor (pin detect controller 78, Fig. 4; col. 8, lines 34-40, “microprocessor”) associated with the platform (24) in electrical communication with the RFID reader (60, Fig. 4) and the pin position array for the platform (24), the processor (78) controlling the RFID reader (via reader antenna drive circuit 80 responsive to reader antenna activation signal 85 to energize reader antenna 60; col. 8, lines 34-43) and running an executable program (col. 8, lines 36-40) for analysis of data transmitted from the RFID tags (74) via the RFID reader (col. 8, lines 17-27; identification signal that identifies pin 62 and discriminative coupling levels that identify pin-up/pin-down position), wherein the processor records positions of pins that have been dislodged (col. 9, lines 35-40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fowling by configuring each pin of the two sets of pins with an RFID tag in electrical communication with an RFID reader which is in electrical communication with and controlled by a processor running an executable program for analysis of data transmitted from the RFID tags via the RFID 
With respect to the conductive or magnetic disks, conductive pin placement pads, and light indicator, in order visually confirm accurate pin placement, Hanley teaches (Figs. 1-5) a conductive disk (circular contact 14, Figs. 5-6; pg. 1, col. 2, lines 20-21) on a bottom portion or surface of each individual pin (9) and a pin position array (Figs. 1 and 4) with a series of conductive pin placement pads (disks 6 with contacts 7; pg. 1, col. 1, line 48-col. 2, line 10) joined by a conductive grid (as shown in Fig. 4) on a top surface of a platform (alley 1), the pin position array collocated with a triangular array of pins (9) on the platform (1), wherein the conductive disks (14) on the bottom portion or surface of each pin (9) complete circuit junctions in the pin position array (pg. 1, col. 2, lines 20-29) on the platform (1) that confirm the presence of a standing pin (9, by illumination of lamp 3, pg. 1, col. 1, lines 5-7 and 15-17; col. 2, lines 19-33 and 36-38) and when a pin (9) has been dislodged (pg. 1, col. 2, lines 33-35, by extinguishing lamp 3); and a light indicator (lamps 3, Figs. 1-3) on the pin platform (alley 1) to indicate that the set of pins (9) are set up and properly placed on the pin position array (Figs. 1 and 4), so that the pin game may be started (pg. 1, col. 1, lines 13-17, “correct spotting of the pins will be necessary in order to cause the illuminating means to function”; col. 2, lines 36-38, “When the pins 9 are reset they must be properly spotted on the disks 6 to again close the lamp circuits”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Fowling by adding a conductive disk on the bottom surface of each pin, a series of conductive pin placement pads joined by a conductive grid on the pin position array in electrical communication with the 
With respect to the clock, in the art of target scoring and tracking systems, in order to time performance to provide measurable skills data for performance comparison, Perry teaches (Fig. 5; para. 0059, lines 1-9; para. 0072-0073) a system comprising a set of targets (target set 502 with three targets 510) and a clock (i.e., the part of the control unit 520 that “may track an amount of elapsed time”; para. 0072) electronically associated with the target set (502) controlled by a processor (control unit 520) electronically associated with the respective target set (502) for timing gameplay, wherein the processor (520) records a time from the clock that each target (510) is dislodged (502; para. 0072, lines 4-6, “how long it took between each hit”) and a total time from the clock required to knock down all of the targets (510) in the set of targets (502; para. 0072, line 5, “the total time it took to knock them down”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Fowling by adding a clock controlled by the processor and configuring the processor to record times from the clock, as suggested by Perry, including the time that each pin of Fowling is dislodged from the triangular array of each of the two sets by the ball of Fowling and the total time required to knock down one of the two sets of pins of Fowling by the ball of Fowling, in order to provide measurable skills data to track the user’s performance over time and to compare the user’s performance to other users of the system (Perry, para. 0073).
claim 13, the modified Fowling teaches the claimed invention substantially as claimed, as set forth above for claim 10. Perry further teaches (Fig. 5) a timing display (display 522; para. 0059, lines 8-9) of various match related times (para. 0071-0073; see para. 0073, lines 13-19, describing presentation of data, understood to include the time data discussed in para. 0072, “for various shooters … to compare the performance of shooters to other shooters under the same simulation”). If there is any doubt regarding the examiner’s interpretation of Perry as teaching “various match related times” shown on the timing display, the examiner notes that “match related times” is information presented to a human user and is therefore considered to be nonfunctional descriptive material which falls into the category of printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship. When a product merely serves as a support for the printed matter, no functional relationship exists. See MPEP 2111.05. In this case, the product (i.e., the timing display) merely serves as a support for the printed matter (i.e., the various match related times). Therefore, no functional relationship exists, and the particular content of the printed matter (“various match related times”) is not given patentable weight. 
Regarding claim 14, the modified Fowling teaches the claimed invention substantially as claimed, as set forth above for claim 10. Bouchard further teaches (Fig. 4) the processor (78) is part of a device (pin detection system 40, Fig. 4) that further comprises a data input and output capacity (col. 8, line 37, “input/output”), processor support circuitry (e.g., drive circuit 80 and/or amplifier circuit 82, Fig. 4), and memory circuitry (col. 8, lines 37-38, “memory”).
Regarding claim 15, the modified Fowling teaches the claimed invention substantially as claimed, as set forth above for claim 14. The modified Fowling does not teach the analyzed data 
Regarding claim 16, the modified Fowling teaches the claimed invention substantially as claimed, as set forth above for claim 14. Bouchard further teaches the analyzed data is available in real-time (pin detection signal 46 provided to lane control 34 as described at col. 6, line 65-col. 7, line 7, for automatic scoring of game “being played”, col. 6, lines 20-24, understood to be in real time).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fowling in view of Bouchard, Hanley, and Perry, in further view of Jacover (US Patent Pub. 2005/0164797, hereinafter Jacover).
Regarding claims 8 and 17, the modified Fowling teaches the claimed invention substantially as claimed, as set forth above for claims 5 and 14, respectively. The modified Fowling does not teach the analyzed data is posted to a website. However, in the art of scoring and tracking systems for pin games, Jacover teaches (Fig. 1) posting analyzed data (para. 0016, lines 3-7, “bowling scoring information”) to a website (para. 0019-0022; explicitly described in claim 10 of Jacover as a website) as to player and team rankings (para. 0020, scores listed on an .
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fowling in view of Bouchard, Hanley, and Perry, in further view of Hind (US Patent Pub. 2002/0116274).
Regarding claims 9 and 18, the modified Fowling teaches the claimed invention substantially as claimed, as set forth above for claims 1 and 10, respectively. The modified Fowling does not teach one or more master RFID readers positioned near one or more exits to deter theft of the pins configured with the RFID tags. However, in order to deter theft, Hind teaches (para. 0008; para. 0037, Fig. 3) that it is well known to position one or more master RFID readers (para. 0008, line 4, “reader device”; at 350 in Fig. 3) near one or more exits (para. 0008, line 5, “exit”; at 360 in Fig. 3) from a facility housing RFID-tagged items (para. 0008, lines 3-4, “RFID-tagged merchandise”; at 340 in Fig. 3) in order to deter theft of the RFID-tagged items (para. 0008). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Fowling by positioning one or more master RFID readers as taught by Hind near one or more exits from a facility housing the pin games or pin competitions, in order to deter theft of the RFID-tagged pins (Hind, para. 0008). 
Response to Arguments
Applicant's arguments filed April 21, 2021, have been fully considered but they are not persuasive. 
With respect to claims 1 and 10, in response to Applicant’s argument that Bouchard does not teach conductive or magnetic disks, the examiner notes that this feature is taught by Hanley, as discussed above. In response to Applicant’s argument that there is no motivation to include conductive or magnetic disks in Bouchard because the pins in Bouchard are set by an automated pin setter (rather than by hand), the examiner notes that the proposed modification is not of Bouchard but of Fowling. In both Fowling (the primary reference) and Hanley (which teaches conductive disks), the pins are set by hand and subject to misalignment. Hanley solves the problem of misaligned pins by adding conductive disks (circular contacts 14, Figs. 5-6) to the bottom of the pins (9) that complete circuit junctions in the triangular array (at contacts 7 on alley 1, Fig. 1) to confirm that the pins are properly spotted (pg. 1, col. 1, lines 13-1; col. 2, lines 22-38), as further discussed below.
In response to Applicant’s argument that Hanley is silent regarding any conductive or magnetic disks because Hanley’s electrical contacts (7) in the alley (1) are not disks, the examiner notes that it is not the contacts (7) in Hanley’s alley that read on Applicant’s claimed disks, but the circular contacts (14) on the bottom of each pin (9) of Hanley. One of ordinary skill in the art would understand Figs. 5-6 of Hanley to show the contacts (14) on the bottom of each pin (9) as annular disks, corresponding to the circular shape of the bottom of the pin. Fig. 5 shows the contact (14) in elevation as conforming to the circular shape of the bottom of the pin (9), and Fig. 6 shows the contact (14) in section as an annular disk (the dashed line 

    PNG
    media_image1.png
    254
    713
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    436
    152
    media_image2.png
    Greyscale

correct spotting of the pins will be necessary in order to cause the illuminating means to function” (pg. 1, col. 1, lines 13-17; emphasis added), explaining that “when the pins 9 are properly spotted … the contacts 14 on the lower ends or base portion of said pins electrically connect the pairs of contacts 7, thereby closing the electric circuits” (pg. 1, col. 2, lines 24-27, emphasis added) and that “[w]hen the pins 9 are reset they must be properly spotted … to again close the lamp circuits” (pg. 1, col. 2, lines 36-38, emphasis added). It is clear from Hanley’s disclosure that the purpose of the annular contacts (14) on the bottom of each pin is not only to signal the standing/knocked down position of the pin, but also to signal correct alignment (i.e., correct or proper spotting) of the pins.
	In response to Applicant’s argument that there is no motivation to combine Hanley with Bouchard because Bouchard includes an automated pin setter, the examiner notes again that the proposed modification is not of Bouchard but of Fowling, the primary reference.
	In response to Applicant’s argument that Perry fails to disclose conductive or magnetic disks, the examiner maintains that this feature is taught by Hanley, as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /September 9, 2021/